DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Claim Objections
Claim 1 is objected to because of the following informalities: There is a typographical error in line 6 of claim 1: “nsertable” instead of “insertable.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soeters, US 5106143.
Regarding claim 1, Soeters discloses a console element for connection with a vehicle floor of a vehicle, the console element comprising: a main body (20) comprising a main body base and main body side walls (28) ; front connectors (50); and rear connectors (60), the front and rear connector being arranged on an underside of the main body base and are insertable via a horizontal movement (B) of the main body along a joining direction in receptacles (30, 40) arranged on the vehicle floor of the vehicle, wherein the front connectors and the rear connectors are self-centering (Fig. 1, 2, 4).
Regarding claim 2, Soeters discloses the front connectors are configured such that a width of a receiving opening (38, 39) of the front connectors decreases along a joining direction from a front area to a rear area (Fig. 2).
Regarding claim 3, Soeters discloses the front connectors (54) increase in their vertical extension (55) along a joining direction so that during a joining process, the console element self-centers in a vertical direction (Fig. 3).
Regarding claim 7, Soeters discloses an electrical cable (29), which has an electrical connector (59) formed as a plug or a socket that is aligned along the joining direction and is held by a holder (58), which is configured such that the electrical connector is movable in a horizontal direction and / or in a vertical direction in a small area (Fig. 2).
Regarding claim 8, Soeters discloses the receptacles are formed by a front mounting bracket (30) and a rear mounting bracket (40) for connecting the console element (20) to a vehicle floor (10) of a vehicle, wherein at least one of the two components of the front mounting bracket and front connector or rear mounting bracket and rear connector have guide surfaces that cooperate with the respective other component such that the console element is self-centered during a joining process (Fig. 1, 2, 4).
Regarding claim 9, Soeters discloses the receptacles are formed by a front mounting bracket (30) and a rear mounting bracket (40) for connection of the console element (20) to a vehicle floor (10) of a vehicle, wherein the front mounting bracket and the rear mounting bracket have guide surfaces cooperating with the front connector of the console element or with the rear connector of the console element such that the console element is self-centered during a joining process (Fig. 1, 2, 4).
Regarding claim 10, Soeters discloses the front mounting bracket (30) includes a holder for a second electrical connector (17) which is complementary to an electrical connector (59) of the console element, and wherein the holder comprises guide elements for centering the electrical connector of the console element during the joining process (Fig. 2).
Regarding claim 11, Soeters discloses a method for connecting the console element (20) with a vehicle floor (10) of a vehicle, the method comprising: connecting an upwardly open main body module, which on an underside of the main body module has connectors (50, 60) for connecting the main body module to the vehicle floor, by a horizontal joining movement (B) being performed along a joining direction; establishing an electrical connection between at least a cable (29) arranged in the main body module and a cable (19) arranged in the vehicle; connecting an inner module, which comprises at least one storage compartment (28) having a storage compartment floor, with the base module, wherein the storage compartment floor is located in a vicinity of the main body base subsequent to connecting (Fig. 1).
Regarding claim 12, Soeters discloses a motor vehicle, in particular a passenger car, comprising the console element (20).

Allowable Subject Matter
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references all disclose related vehicle structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETH/
Patent Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612